PER CURIAM.
The order of the trial judge dismissing appellant’s counterclaim, for failure to state a cause of action, is affirmed upon authority of Raphael v. Koretzky, Fla.App.1958, 102 So.2d 746. See also Weekley v. Knight, 116 Fla. 721, 156 So. 625 (1934); Suritz v. Kelner, Fla.App.1963, 155 So.2d 831; Campbell v. Magana, 184 Cal.App.2d 751, 8 Cal.Rptr. 32 (1960); and anno., 45 A.L.R.2d 5.
Appellant’s contention that she was deprived of an opportunity to amend her counterclaim is conclusively refuted by the record.
Affirmed.